FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50544

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00761-JFW

  v.
                                                 MEMORANDUM *
ANDY LEE POLLARD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Andy Lee Pollard appeals from his 30-month sentence following his

convictions for conspiracy and counterfeiting obligations or securities of the

United States, in violation of 18 U.S.C. §§ 371 and 471. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Pollard makes several contentions of procedural error. Specifically he

contends that the court imposed a sentence based upon a clearly erroneous fact,

that he was never employed; failed to consider his cooperation; gave too much

weight to his criminal history; and failed to consider the unwarranted sentence

disparity between Pollard and his co-defendants. These contentions are belied by

the record.

       Pollard also contends that his sentence is substantively unreasonable.

Specifically, he contends that the court imposed and or lengthened his sentence to

promote rehabilitation. Contrary to his contention, the record reflects that

Pollard’s sentence was not based on his rehabilitative needs. See Tapia v. United

States, 131 S. Ct. 2382, 2392 (2011). Pollard’s sentence, three month below the

Guidelines range is substantive reasonably in light of the totality of the

circumstances and the factors set forth in 18 U.S.C. § 3553(a). See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc); see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various [§ 3553(a) sentencing] factors in a particular case is for the discretion of

the district court.”).

       AFFIRMED.




                                            2                                    10-50544